    Case 1:03-cv-09917-LAP-KNF Document 254 Filed 01/22/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LV, et al.,

                 Plaintiffs,
                                            No. 03-CV-9917 (LAP)
         -against-
                                                    ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION, et al.,

                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court is in receipt of the parties’ letters regarding

the appointment of a special master.       (Dkt. nos. 248, 249.)         The

parties shall appear for a teleconference on January 28, 2021 at

10:00 a.m. using the dial-in 877-402-9753, access code: 6545179.

SO ORDERED.

Dated:   January 22, 2021
         New York, New York


                                       ___________________________
                                       LORETTA A. PRESKA, U.S.D.J.
